689 S.E.2d 318 (2010)
In the Matter of Sabrina K. BOZEMAN.
No. S09Y1867.
Supreme Court of Georgia.
February 8, 2010.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Asst. General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to a Notice of Discipline filed by the State Bar alleging that Respondent Sabrina K. Bozeman violated Rules 1.15(I) and (II), 8.4(a)(4) and 9.3 of the Georgia Rules of Professional Conduct of Bar Rule 4-102(d). The State Bar is seeking Bozeman's disbarment. Bozeman has been suspended *319 from the practice of law since July 13, 2009. See In the Matter of Bozeman, S09Y1673 (July 13, 2009). After efforts at personal service proved unsuccessful, Bozeman was properly served by publication pursuant to Bar Rule 4-203.1(b)(3)(ii). Nevertheless, Bozeman failed to file a Notice of Rejection of the Notice of Discipline within the time provided in Bar Rule 4-208.3, and accordingly, pursuant to Bar Rule 4-208.1(b), Bozeman is in default, has no right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court.
According to the Notice of Discipline, a client retained Bozeman in October 2007 to represent her in a personal injury case. In February 2008 Bozeman settled the client's case, signed the client's name to the settlement check without authority, and failed to notify the client that she had received the settlement funds. Bozeman then commingled the settlement funds with her personal funds; converted the settlement monies to her own use; and failed to pay third-party medical care providers on the client's behalf. Despite the client's numerous attempts to contact Bozeman regarding the settlement, Bozeman failed to return her calls. When confronted by a screening lawyer from the Office of General Counsel ("OGC") regarding this matter, Bozeman falsely represented that she delivered the settlement proceeds to the client in March 2008. Bozeman was served by publication with a Notice of Investigation in this matter, but she failed to respond.
Based on our review of the record, we agree with the State Bar that disbarment is the appropriate sanction in this matter particularly as it appears that Bozeman acted wilfully and dishonestly in converting the client's funds. Accordingly, Bozeman hereby is disbarred from the practice of law in Georgia. She is reminded of her duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.